Name: Commission Regulation (EC) No 2571/2001 of 20 December 2001 fixing the amount of the carry-over aid and the flat-rate aid for certain fishery products for the 2002 fishing year
 Type: Regulation
 Subject Matter: fisheries;  distributive trades;  economic policy;  trade policy;  agricultural structures and production
 Date Published: nan

 Avis juridique important|32001R2571Commission Regulation (EC) No 2571/2001 of 20 December 2001 fixing the amount of the carry-over aid and the flat-rate aid for certain fishery products for the 2002 fishing year Official Journal L 344 , 28/12/2001 P. 0045 - 0046Commission Regulation (EC) No 2571/2001of 20 December 2001fixing the amount of the carry-over aid and the flat-rate aid for certain fishery products for the 2002 fishing yearTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 104/2000 of 17 December 1999 on the common organisation of the markets in fishery and aquaculture products(1), as amended by Commission Regulation (EC) No 939/2001,Having regard to Commission Regulation (EC) No 2814/2000 of 21 December 2000 laying down detailed rules for applying Council Regulation (EC) No 104/2000 relating to the grant of carry-over aid for certain fishery products(2), and in particular Article 5 thereof,Having regard to Commission Regulation (EC) No 939/2001 of 14 May 2001 laying down detailed rules for the application of Council Regulation (EC) No 104/2000 relating to the grant of flat-rate aid for certain fishery products(3), and in particular Article 5 thereof,Whereas:(1) Regulation (EC) No 104/2000 provides that aid may be granted for quantities of certain fresh products withdrawn from the market and either processed to stabilise them and stored or preserved.(2) The purpose of this aid is to give suitable encouragement to producers' organisations to process or preserve products withdrawn from the market so that their destruction can be avoided.(3) The aid level should not be such as will disturb the balance of the market for the products in question or distort competition.(4) The aid level must not exceed the technical and financial costs associated with the operations essential to stabilising and storage recorded in the Community during the fishing year preceding the year in question.(5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fishery Products,HAS ADOPTED THIS REGULATION:Article 1For the 2002 fishing year, the carry-over aid referred to in Article 23 of Regulation (EC) No 104/2000 and the flat-rate aid referred to in Article 24(4) of that Regulation shall be as indicated in the Annex to this Regulation.Article 2This Regulation shall enter into force on 1 January 2002.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 20 December 2001.For the CommissionFranz FischlerMember of the Commission(1) OJ L 17, 21.1.2000, p. 22.(2) OJ L 132, 15.5.2001, p. 10.(3) OJ L 326, 22.12.2000, p. 34.ANNEX1. Amount of the carry-over aid for products listed in Annex I(A) and (B) and for sole (Solea spp.) listed in Annex I(C) to Regulation (EC) No 104/2000>TABLE>2. Amount of the carry-over aid for products listed in Annex I(C) to Regulation (EC) No 104/2000>TABLE>3. Amount of the flat-rate aid for products listed in Annex IV to Regulation (EC) No 104/2000>TABLE>